Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “41A and 41B” have been used to designate both electromagnetic switching valves (Paragraph 0040, line 6) and solenoid valves (Paragraph 0041, line 10).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “Dt” in Figure 1;
Reference characters  “43a” and “43b” in Figure 1; 
Reference character “33g” in Figure 2;
Reference character “Vp_4” in Figure 5B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following informalities:   
In lines 1-2 “that performs sorting operation” should read “that performs a sorting operation”;
In line 2, “an inspected articles” should read “inspected articles” (or “an inspected article”);
In lines 5 and 7, “posture that the” should read “posture where the”;
In line 10 “that determine” should read “that determines”. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0009, lines 11-12 “with t the article” should read “with the article”;
In paragraph 0013, line 6 “number of repetition” should read “number of repetitions”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “detects a vibrational acceleration transmitted from the movable portion, for at least either one of a first detection period set corresponding to the change of the posture of the sorting member and a second detection period outside of the first detection period”. It is unclear how the 
Claim 5 recites the terms “relatively low” and “relatively high”, which are relative terms which render the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneoka (JP 2015078884) in view of Peppel (US 6607065) and the applicants admitted prior art. The citations from Kaneoka are based off of English translations. Translations of the specification and claims for this reference have been provided. 
Regarding claim 1, Kaneoka (JP 2015078884) teaches an apparatus, comprising a mechanism (Paragraph 0013 line 5 “target device”) that performs an operation (Paragraph 0014 lines 1-5); and a control unit (Paragraph 0013 line 1 “monitoring device”) that receives a control signal corresponding to a result of the inspection and controls operation of the mechanism (Paragraph 0015 lines 1-10), wherein the mechanism includes a member (Paragraph 0013 line 6 “moveable unit”) that changes posture between a first posture and a second posture (Paragraph 0021 lines 4-9), and an actuator (Paragraph 0016 line 1 “servomotor”) that operates the member to change the posture thereof (Paragraph 0016 
Kaneoka lacks teaching a sorting apparatus which comprises a sorting mechanism that performs a sorting operation so as to convey articles to be conveyed after a predetermined inspection in one of a plurality of sorting directions. Additionally, Kaneoka lacks explicitly teaching a sorting member which contacts with the article being conveyed to change a conveyance direction of the article to a specific sorting direction and a sorting member which allows the article to pass in the conveyance direction without contacting the article.
Peppel (US 6607065) teaches an article sorting assembly which comprises a sorting mechanism that performs a sorting operation so as to convey articles to be conveyed (Col. 1 lines 53-57) after a predetermined inspection (Col. 8 lines 63-66) in one of a plurality of sorting directions (Col. 1 line 58-Col. 2 line 2). Peppel teaches a sorting member which contacts with the article being conveyed to change a conveyance direction of the article to a specific sorting direction and a sorting member which allows the article to pass in the conveyance direction without contacting the article (Col. 2 lines 13-27).
Peppel explains that the sorting assembly is able to divert a variety of articles, including regularly shaped or irregularly shaped articles, at a high speed (Col. 1 lines 43-46), and this is done through using a sorting member which contacts the articles being conveyed in a diverting direction so the article is diverted at a speed that is approximately equal to the speed of the conveying surface, resulting in less damage to the article (Col. 2 lines 22-32).
Additionally, the instant application explains this kind of conventional sorting apparatus with a sorting arm rotating on a conveying path surface (Paragraph 0003 lines 21-23), where the arm portion contacts with the article being conveyed so as to repeatedly perform a sorting operation directing the article in a sorting direction deviating from the conveying direction (Paragraph 0005 lines 5-11). 
Kaneoka provides a monitoring device, monitoring program, and monitoring method which is applicable to machine tools, robots, and the like which have moving parts (Paragraph 0002 lines 1-5). Specifically, this device monitors vibration characteristics in movable units which change position and posture (Paragraph 0021 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneoka to include a sorting apparatus which conveys articles after a predetermined inspection in one of a plurality of sorting directions with the sorting member as taught by Peppel, as well as applicant’s admitted prior art, in order to effectively sort articles of different shapes while minimizing damage that may occur to the articles. This modification would additionally result in the articles being conveyed to a specific sorting destination depending on the posture of the sorting member, while simultaneously monitoring the deterioration state of the moveable portion. 
Regarding claim 2, Kaneoka (JP 2015078884) teaches an apparatus wherein the vibration detection unit detects a vibrational acceleration (Paragraph 0023 lines 1-2 “vibrational characteristics”) transmitted from the movable portion to a member supporting the movable portion (Paragraph 0016 lines 1-2) during a first detection period set corresponding to the change of the posture of the member (Paragraph 0039 lines 3-4), and the control unit calculates a vibrational acceleration level at the movable portion of the mechanism during the first detection period based on the detection information from the vibration detection unit (Paragraph 0023 lines 5-8), and determines the presence of deterioration of the movable portion by comparing the calculated value (Paragraph 0023 lines 9-14) with a preset first deterioration determination threshold value (Paragraph 0022 lines 1-3).
Regarding claim 3, Kaneoka (JP 2015078884) teaches an apparatus wherein the vibration detection unit repeatedly detects a vibrational acceleration transmitted from the movable portion to a 
Regarding claim 4, Kaneoka (JP 2015078884) teaches an apparatus wherein the control unit performs a first diagnosis mode in which the control unit detects a vibrational acceleration level of the movable portion during a first detection period set each time a posture of the member is changed (Paragraph 0044 lines 12-15) based on the detection information from the vibration detection unit, and determines the presence of deterioration (Paragraph 0062 line 2 “correlation coefficient”) of the movable portion by comparing the vibrational acceleration level with a first determination threshold value (Paragraph 0061 line 1-Paragraph 0062 line 6), and a second diagnosis mode in which the control unit, when it is determined that the movable portion is deteriorated in the first diagnosis mode (Paragraph 0062 lines 1-6), estimates a degree of deterioration of the movable portion according to a strength and a number of repetition of the vibration and impact (Paragraph 0063 lines 1-5), based on the detection information from the vibration detection unit in the first detection period (Paragraph 0063 lines 6-9) and the detection information from the vibration detection unit in a second detection period outside of the first detection period (Paragraph 0075 lines 1-9), and outputs a display data (Paragraph 
Regarding claim 5, Kaneoka (JP 2015078884) teaches an apparatus wherein the display data (Paragraph 0018 lines 1-3) according to the degree of deterioration of the movable portion is displayed in a different color (Paragraph 0076 lines 13-14) depending on when the deterioration is not detected, when the deterioration is detected and the degree of deterioration of the movable portion is relatively low (Paragraph 0076 lines 6-10), and when the deterioration is detected and the degree of deterioration of the movable portion is relatively high (Paragraph 0076 lines 13-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MOLLY K DEVINE/               Examiner, Art Unit 3655

/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655